Citation Nr: 1510614	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

 1.  Entitlement to service connection for left inguinal hernia

 2.  Entitlement to service connection for right ear hearing loss.  

.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to January 1953 and June 1987 to December 1987 with additional periods of Reserve service.  He separated from the Reserves in November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia is reasonably shown to have become manifest during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

2.  The Veteran's current right ear hearing loss is reasonably shown to be related to noise exposure during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for left inguinal hernia are met.  38 U.S.C.A. §§ 101 (22), (23), (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.


Left inguinal hernia

Service treatment records indicate that the Veteran was seen by medical personnel at Fort Leonard Wood, Missouri on June 20, 1991.  It was noted that he had lifted a desk three days previously and felt a bulge.  This bulge was shown to be a result of the bowel seeping through the inguinal region and the Veteran was diagnosed with a left inguinal hernia.  He subsequently underwent surgery to repair the hernia and an August 1991 follow-up note shows that he was doing well.  A subsequent November 2008 private operative report shows that the Veteran again had left inguinal hernia repair surgery.  

The Veteran alleges that this left inguinal hernia first became manifest during a period of either ACDUTRA or INACDUTRA, when he felt the bulge after lifting the desk.  The RO did attempt to verify the Veteran's duty status during this occurrence and the subsequent medical care and surgery.  However, the records obtained, which pertain to such status, appear to end in 1990 and don't appear to address any periods of ACDUTRA or INACDUTRA served by the Veteran in 1991.  The Board notes that the above mentioned-medical records pertaining to the groin bulge and subsequent initial hernia repair clearly show that the medical evaluation and treatment received was administered at Fort Leonard Wood.  Also, there is no indication from the record that the Veteran had any other status, other than reservist serving ACUDTRA or INACDUTRA, which would have entitled him to medical care at this facility.  Accordingly, the Board finds that it is at least as likely as not that the Veteran would not have received treatment at this facility for the inguinal hernia if the initial injury (i.e. groin bulge after lifting a desk) had not occurred while he was on ACDUTRA or INACDUTRA. Consequently, resolving reasonable doubt in his favor, the left inguinal hernia is shown to have first become manifest during a period of ACDUTRA and INACDUTRA.  Moreover, the evidence shows that the Veteran has at least some level of current disability associated with the hernia, as evidenced by the need to have the follow-up hernia repair in November 2008.  Accordingly, service connection for left inguinal hernia is warranted.  38 U.S.C.A. §§ 101 (22), (23), (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


Right ear hearing loss

According to the Veteran's service records and his testimony, he experienced noise exposure during service in performance of his duties as a medical aid man and as an avionics specialist.  During the Veteran's first period of service, his service treatment records show that at his January 1953 separation examination, whispered and spoken voice testing was normal.   Post-service, a September 1974 periodic National Guard examination showed hearing loss in the left ear at high frequency along with elevated but non- disabling hearing loss in the right ear at high frequency (i.e. 25 decibels at 4000 Hz).  At a July 2012 VA examination, the examiner noted that whispered/spoken voice tests were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure, and are not reliable evidence of normal hearing or hearing impairment.  Therefore, it was likely that the onset of the Veteran's hearing loss began prior to when he first began noticing symptoms.  Due to the type of noise exposure the Veteran experienced during service and the lack of quantitative information available, the examiner opined that it is at least as likely as not that the Veteran's left-sided hearing loss was related to military service.  However, the examiner indicated that right ear was proven to be within normal limits well after active duty and therefore was not related to military service.

The September 1974 periodic examination did show some level of high frequency hearing loss in the right ear (i.e. 25 decibels at 4000 Hz), albeit not to a disabling level by VA standards.  See Hensley v. Brown 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Consequently, the July 2012 VA examiner's reasoning concerning the etiology of the Veteran's left ear hearing loss may reasonably be applied to the right ear.  Specifically, the lack of earlier, available quantitative information and the type of noise exposure experienced by the Veteran makes it at least as likely as not that his right ear hearing loss, shown as early as 1974, is at least in part related to noise exposure during service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

ORDER

Service connection for left inguinal hernia is granted.

Service connection for right ear hearing loss is granted.  


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


